     Case 4:20-cv-00555-DCB Document 22-1 Filed 04/28/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
 8                                    TUCSON DIVISION
 9   Center for Biological Diversity, National Family
10   Farm Coalition, Center for Food Safety, and        No. CV-20-00555-DCB
     Pesticide Action Network North America,
11                                                      [PROPOSED] ORDER
                  Plaintiffs,                           GRANTING INTERVENTION
12
13                       v.

14   United States Environmental Protection Agency,
     Andrew Wheeler, in his official capacity as
15   Administrator, and Edward Messina, in his
16   official capacity as Director of the Office of
     Pesticide Programs,
17
                  Defendants,
18
19                        and

20   Bayer CropScience LP, BASF Corporation, and
     Syngenta Crop Protection, LLC,
21
22                Proposed Defendant-Intervenors.
23
24
25
26
27
28
     Case 4:20-cv-00555-DCB Document 22-1 Filed 04/28/21 Page 2 of 2




 1         Having considered Bayer CropScience LP’s, BASF Corporation’s, and Syngenta
 2   Crop Protection, LLC’s (collectively “Proposed Intervenors”) respective Motions to
 3   Intervene, pursuant to Federal Rule of Civil Procedure 24(a)(2),
 4         IT IS HEREBY ORDERED that Proposed Intervenors’ Motions to Intervene are
 5   GRANTED.
 6         IT IS FURTHER ORDERED that Proposed Intervenors are GRANTED
 7   permission to file their respective answers or other responsive pleading to the Complaint
 8   on the same date as Defendants.
 9         IT IS FURTHER ORDERED that:
10             1. Proposed Intervenors will coordinate briefing to avoid repetition.
11             2. The three current Proposed Intervenors will file consolidated briefs together
12                with separate sections or individual addenda as needed to reflect any
13                necessary individual Intervenor points.
14             3. The Proposed Intervenors will limit their total pages in all briefs (whether
15                in a single brief or a brief with individual Intervenor addenda) to 125% of
16                the pages for the other parties for the same type of brief, whether under the
17                rules or as otherwise granted by the Court. If the specific contents of the
18                administrative record (once it is produced) raises any unanticipated
19                additional need for pages, Proposed Intervenors will separately move the
20                Court for additional relief.
21
22
23
24
25
26
27
28
                                                 1
